Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 1 of 14 PageID #:406




                                EXHIBIT B
    Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 2 of 14 PageID #:407
    Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 1 of 13 PagelD: 1



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY




UNITED STATES OF AMERICA,

                     Plaintiff,

            v.

THE STATE OF NEW JERSEY; PHILIP                  Case No. _ _ _ __
D. MURPHY, in his Official Capacity as
Governor of New Jersey; GURBIR S.
GREWAL, in his Official Capacity as
Attorney General of New Jersey,

                     Defendants.



                    COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       The United States of America, by and through its undersigned counsel, brings this civil

action for declaratory and injunctive relief, and alleges as follows:


                                           INTRODUCTION

       1.        In this action, the United States seeks a declaration invalidating, and order

permanently enjoining, the enforcement of New Jersey Attorney General Law Enforcement

Directive 2018-6, as revised September 27, 2019 (the "Directive"). Ex. 1. The Directive is

preempted by federal law and impermissibly discriminates against the United States, thus

violating the Supremacy Clause of the United States Constitution.
       Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 3 of 14 PageID #:408
~- ... Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 2 of 13 PagelD: 2
    ,




        2.     The United States has undoubted, preeminent authority to regulate immigration.

  This authority is inherent in the United States' status as a sovereign nation and is reflected in

  the Constitution and numerous acts of Congress. New Jersey has no authority to enforce laws

  and policies that obstruct or otherwise conflict with federal immigration enforcement efforts. 1

         3.    The Directive has both the purpose and effect of obstructing federal immigration

  enforcement in New Jersey. Specifically, it prevents state, county, and local law enforcement

  officials from providing the United States with necessary information about individuals in their

  custody who are subject to removal proceedings or who are being investigated for violations of

  federal immigration law.

         4.    The Supremacy Clause does not allow New Jersey to obstruct the enforcement of

  federal laws that Congress has enacted under its constitutional authority to regulate

  immigration. The Directive is therefore invalid.


                                      JURISDICTION AND VENUE

         5.     The Court has jurisdiction over the subject matter of this action under 28 U.S.C.

  §§ 1331 and 1345.

         6.     Venue is proper in the District of New Jersey under 28 U.S.C. § 1391(b) because

  Defendants reside within the District of New Jersey and because a substantial part of the acts or

  omissions giving rise to this Complaint arose from events occurring within this district.




         1 The Directive has the force of law in New Jersey. See O'Shea v. Twp. of West Milford, 410
  N.J. 371, 381, 982 A.2d 459, 465 (N.J. Super. Ct. App. Div. 2009).

                                                  2
        Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 4 of 14 PageID #:409
, .,~ " Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 3 of 13 PagelD: 3



           7.     The Court has the authority to provide the relief requested under 28 U.S.C. §§ 1651,

    2201, and 2202, as well as its inherent equitable powers.


                                                    PARTIES

           8.     Plaintiff, the United States, regulates immigration under its constitutional and

    statutory authorities. It enforces the immigration laws through its Executive Branch agencies,

    including the Departments of Justice and Homeland Security (OHS).               OHS includes the

    component agencies U.S. Immigration and Customs Enforcement (ICE) and U.S. Customs and

    Border Protection (CBP).

           9.     Defendant State of New Jersey is a state of the United States.

           10.    Defendant Philip D. Murphy is the Governor of the State of New Jersey and is

    being sued in his official capacity.

           11.    Defendant Gurbir S. Grewal is the Attorney General for the State of New Jersey

    and is being sued in his official capacity.


                                       FEDERAL IMMIGRATION LAW

           12.    The Government of the United States has ''broad, undoubted" inherent power as

    a sovereign nation, and enumerated constitutional and statutory power, to regulate matters

    pertaining to immigration and the status of aliens. Arizona v. United States, 567 U.S. 387, 394

    (2012) (citing Toll v. Moreno, 458 U.S. 1 (1982)); Fong Yue Ting v. United States, 149 U.S. 698, 707

    (1893) ("The right of a nation to expel or deport foreigners who have not been naturalized, or




                                                     3
        Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 5 of 14 PageID #:410
_. ~- ~ Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 4 of 13 PagelD: 4



    taken any steps towards becoming citizens of the country ... is as absolute and unqualified, as

    the right to prohibit and prevent their entrance into the country.").

           13.    The Constitution affords Congress the power to "establish an uniform Rule of

    Naturalization," U.S. Const. art. I, § 8, cl. 4, and to "regulate Commerce with foreign Nations,"

    U.S. Const. art. I, § 8, cl. 3, and affords the President of the United States the authority to "take

    Care that the Laws be faithfully executed," U.S. Const. art. II,§ 3.

           14.    The Supremacy Clause of the Constitution mandates that "[t]his Constitution, and

    the Laws of the United States which shall be made in Pursuance thereof ... shall be the supreme

    Law of the Land . . . any Thing in the Constitution or Laws of any State to the Contrary

    notwithstanding." U.S. Const. art. VI, cl. 2. Thus, a state enactment is invalid if it "stands as an

    obstacle to the accomplishment and execution of the full purposes and objectives of Congress,"

    Hines v. Davidowitz, 312 U.S. 52, 67 (1941), or if it "discriminate[s] against the United States or

    those with whom it deals," South Carolina v. Baker, 485 U.S. 505, 523 (1988).

           15.    Based on its enumerated powers and its constitutional power as a sovereign to

    control and conduct relations with foreign nations, the United States has broad authority to

    establish immigration laws, the execution of which the States cannot obstruct or discriminate

    against. See Arizona v. United States, 567 U.S. 387, 394-95 (2012); accord North Dakota v. United

    States, 495 U.S. 423, 435 (1990) (plurality); id. at 444-47 (Scalia, J., concurring).

           16.     Congress has exercised its authority to make laws governing the admission,

    presence, status, and removal of aliens within the United States by enacting various provisions



                                                        4
       Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 6 of 14 PageID #:411
. ,_ • Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 5 of 13 PagelD: 5



    of the Immigration and Nationality Act (INA), 8 U.S.C. § 1101 et seq., the Immigration Reform

    and Control Act of 1986 (IRCA), Pub. L. No. 99-603, 100 Stat. 3359, codified at 8 U.S.C. § 1324a

    et seq., and other laws regulating immigration.

            17.    These laws codify the Executive Branch's authority to inspect, investigate, arrest,

    detain, and remove aliens who are suspected of being, or found to be, removable from the

    United States under the immigration laws. See 8 U.S.C. §§ 1182, 1225, 1226, 1227, 1228, 1231,

    1357.

            18.    Congress also has codified basic principles of cooperation and comity between

    state and local authorities and the United States. For example, the Federal Government allows

    states to assume custody over removable aliens who have been convicted of state or local

    offenses. See id. § 1231(a)(4)(A). Federal law generally contemplates that such aliens will serve

    their state or local criminal sentences before being subject to removal, but then will be taken into

    federal custody upon the expiration of their state prison terms.                See id. §§ 1226(c),

    1231(a)(l)(B)(iii), (a)(4).

            19.     "Consultation between federal and state officials is an important feature of the

    immigration system." Arizona, 567 U.S. at 411. Congress therefore has directed that a federal,

    state, or local government entity or official may not prohibit, or in any way restrict, any

    government entity or official from sending to, or receiving from, OHS "information regarding

    the citizenship or immigration status ... of an individual." 8 U.S.C. § 1373(a); see id. § 1644

    (same); see also id.§ 1357(g)(10)(A) (providing for state and local "communicat[ion] with [OHS]



                                                      5
       Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 7 of 14 PageID #:412
,_ •   Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 6 of 13 PagelD: 6



  regarding the immigration status of any individual, including reporting knowledge that a

  particular alien is not lawfully present in the United States").           Congress also expressly

  authorized states and localities "to cooperate with the [Secretary] in the identification,

  apprehension, detention, or removal of aliens not lawfully present in the United States." Id.§

  1357(g)(10)(B).

         20.    Among the tools OHS uses to facilitate the sort of cooperation that Congress

  contemplated between law enforcement agencies and federal immigration officials is the

  "detainer" request. See Sample OHS Form 1-247A, Ex. 2. Oetainers are iss~ed pursuant to the

  Secretary of Homeland Security's power under 8 U.S.C. § 1103(a)(3}, to provide regulations

  "necessary to carry out his authority," and from OHS' s general authority to arrest and detain

  individuals subject to removal or removal proceedings, 8 U.S.C. §§ 1226 and 1357. See 8 C.F.R.

  § 287.7. The detainer notifies law enforcement officials that OHS has found probable cause that

  the person subject to the request is a removable alien. Id. It then requests that law enforcement

  officials (1) notify the relevant OHS component at least 48 hours before the alien is released from

  state/local custody; (2) maintain custody of the individual for a period not to exceed 48 hours

  beyond the time at which he is expected to be released from custody to allow OHS the

  opportunity to assume custody; (3) serve the alien with a copy of the detainer; (4) relay the

  detainer to any other law enforcement ag~ncy to whom the alien is transferred; and (5) notify

  DHS in the event of the alien's death, hospitalization, or transfer. Id.




                                                   6
         Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 8 of 14 PageID #:413
~. , • ~ Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 7 of 13 PagelD: 7



          21.     DHS performs important law enforcement activities in New Jersey. In Fiscal Year

    2018, DHS apprehended about 3,350 aliens in New Jersey. About 88% of those apprehended in

    Fiscal Year 2018 had past convictions or pending criminal charges. In Fiscal Year 2019, DHS

    apprehended almost 2,800 aliens in New Jersey. About 85% of those apprehended in Fiscal Year

    2018 had past convictions or pending criminal charges.


            NEW JERSEY ATTORNEY GENERAL LAW ENFORCEMENT DIRECTIVE 2018-6

          22.    On November 29, 2018, the New Jersey Attorney General issued the Directive,

    which took effect on March 15, 2019 and was revised on September 27, 2019. The Directive limits

    state and local cooperation with "federal immigration authorities" in a number of important

    ways. Directive§ 11.B.

          23.    The Directive expressly prohibits, except in narrow circumstances, certain

    information sharing absent a "valid judicial warrant or other court order." See Directive§ 11.C.

          24.    The Directive also prohibits New Jersey law enforcement agencies from

    "[p]roviding notice of a detained individual's upcoming release from custody" to assist "federal

    immigration authorities when the sole purpose of that assistance is to enforce federal civil

    immigration law." Directive § 11.B.5. The Directive contains several limited exceptions if the

    detainee is charged with, or been convicted of, a narrow subset of crimes or "is subject to a Final

    Order of Removal that has been signed by a federal judge and lodged with the county jail or

    state prison where the detainee is being held." Id.




                                                     7
                  Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 9 of 14 PageID #:414
~-   ,   1    ~   Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page              a of 13 PagelD: a

                    25.    On information and belief, New Jersey does not impose this restriction on federal

             authorities when they are engaged in activities other than immigration enforcement, nor does it

             impose the restriction on other government authorities.

                    26.    If a "federal civil immigration authorit[y] request[s]" to "be notified of the

             detainee's upcoming release from custody," or to "continue detaining the detainee past the time

             he or she would otherwise be eligible for release," the Directive requires New Jersey agencies to

             "promptly notify a detained individual, in writing and in a language the individual can

             understand." Directive § VI.A.

                    27.   On information and belief, New Jersey does not require notification to a detainee

             if another agency or the general public, as applicable, seeks to be notified of the detainee' s

             upcoming release from custody, or continue detaining the detainee past the time he or she

             otherwise would be eligible for release.

                          INTERFERENCE WITH, AND DISCRIMINATION AGAINST, FEDERAL
                                      IMMIGRATION AUTHORITIES

                    28.    The Directive impermissibly prohibits or restricts basic cooperation with federal

             officials and discriminates against federal immigration authorities.

                    29.    Federal law contemplates that removable aliens who violate state law will be taken

             into state custody and complete their state sentences before being detained by the United States

             and that federal immigration detention for immigration proceedings or for removal will begin

             upon such an alien's release from state custody. 8 U.S.C. § 1226(c); § 1231(a)(4). The Directive

             conflicts with federal law by prohibiting state, county, and local officials from notifying federal


                                                              8
   Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 10 of 14 PageID #:415
    Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 9 of 13 PagelD: g



immigration officials when a detained individual is scheduled to be released from state custody,

absent certain narrow exceptions. 2 See Directive§ 11.B.5.

       30.    The Directive further conflicts with federal law by forbidding state, county, and

local law enforcement officials from communicating with federal immigration officials about

transfers of detained aliens to federal custody. Since issuance of the Directive, New Jersey law

enforcement agencies, with limited exceptions, have not communicated to DHS the release date

or home address of individuals that DHS has reason to believe are aliens removable from the

United States. See Directive§§ 11.B.2, 11.B.5. Nor have New Jersey law enforcement agencies

transferred such aliens to DHS custody, even where DHS presents a civil administrative warrant

of arrest or removal-the arrest mechanism that Congress elected to codify into federal law,

which does not require separate authorization or approval of a federal judge. See 8 U.S.C.

§§ 1226(a}, 1231(a).

       31.    By restricting information sharing and thus hindering the transfer to DHS of aliens

in state, county, or local custody upon their release through the means provided for by federal

law, the Directive effectively requires federal immigration officers either to engage in difficult



       2  Section II.B.5. of the Directive allows three exceptions: (1) if the detainee has been
charged or convicted of a violent or serious offense; (2) if, in the past five years the detainee was
convicted of an indictable crime other than a violent or serious offense; and (3) if there is a Final
Order of Removal signed by a federal judge. Other narrow exceptions also apply. See Directive
§ 11.C. Even with the enumerated exceptions, however, "nothing in th[e] Directive prohibits
state, county, and local law enforcement agencies from imposing their own additional
restrictions on providing assistance to federal immigration authorities so long as those
restrictions do not violate federal or state law or impede the enforcement of state criminal law."
Directive at 2.

                                                  9
   Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 11 of 14 PageID #:416
   Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 10 of 13 PagelD: 10



and dangerous efforts to re-arrest aliens who previously were in state, county, or local custody­

endangering immigration officers, the alien at issue, and others who may be nearby.

Alternatively, the Directive creates a situation where federal immigration officers may

determine that it is not appropriate to transfer an alien to state, county, or local custody in the

first place, in order to comply with their mission to enforce the immigration laws.

      32.      Moreover, the Directive's notification requirements, see Directive § VI.A, serve to

alert aliens that "federal civil immigration authorities" may be interested in detaining them, thus

further thwarting DHS's ability to take such aliens into custody, forcing DHS to engage in

difficult and dangerous efforts to re-arrest aliens who previously were in state custody, and

endangering immigration officers, the alien at issue, and others who may be nearby. New Jersey

has no lawful interest in assisting removable aliens to evade federal law enforcement.

       33.    The Directive's restrictions discriminate against federal immigration authorities

because they do not apply to other federal authorities, state agencies or, as applicable, the

general public.

       34.    Since enactment of the Directive, on November 29, 2018, and its subsequent

revision, on September 27, 2019, federal immigration enforcement activities have been

negatively impacted in New Jersey.

       35.    The lack of cooperation fostered by the Directive has resulted in federal agents'

requests for assistance being unanswered by local law enforcement, prompting officer and

public safety concerns and a reallocation of ICE resources to protect federal agents in the field.



                                                10
   Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 12 of 14 PageID #:417
   Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 11 of 13 PagelD: 11



      36.      On multiple occasions in 2019, New Jersey law enforcement agencies did not

provide DHS with the latest information regarding the release dates and times for aliens (or

suspected aliens) who were convicted or charged with crimes including fraud, terroristic threats,

and invasion of privacy.

      37.      Between Fiscal Year 2018 and Fiscal Year 2019, the number of aliens apprehended

by ICE in New Jersey decreased by 16%. Among the aliens that were apprehended, 88% were

either convicted criminals or had pending criminal charges.


                                            COUNT ONE
                                              Preemption

      38.      The United States realleges and incorporates by reference the allegations

contained in paragraphs 1 through 37 of this Complaint.

       39.     Sections II.B.5 and VI.A of the Directive violate the Supremacy Clause because

they are preempted by federal law.

                                            COUNT TWO

                                 Violation ofIntergovernmental Immunity

       40.     The United States realleges and incorporates by reference the allegations

contained in paragraphs 1 through 37 of this Complaint.

       41.     Sections II.B.5 and VI.A of the Directive violate the Supremacy Clause by

obstructing federal immigration operations and discriminating against federal immigration

authorities.




                                                11
   Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 13 of 14 PageID #:418
   Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 12 of 13 PagelD: 12



                                        PRAYER FOR RELIEF

       The United States respectfully requests that this Court:

       1.     Enter a judgment declaring that the Directive violates the Supremacy Clause and

is therefore invalid;

       2.     Permanently enjoin Defendants, as well as their successors, agents, and

employees, from enforcing the Directive;

       3.     Award the United States its costs in this action; and

       4.     Award any other relief this Court deems just and proper.




                                                12
 Case: 3:19-cv-50311 Document #: 35-2 Filed: 03/03/20 Page 14 of 14 PageID #:419
 Case 3:20-cv-01364-FLW-TJB Document 1 Filed 02/10/20 Page 13 of 13 PagelD: 13



DATED: February 10, 2020         Respectfully submitted,

                                 JOSEPH H. HUNT
                                 Assistant Attorney General

                                 CRAIG CARPENITO
                                 United States Attorney

                                 ALEXANDER K. HAAS
                                 Director, Federal Programs Branch

                                 JACQUELINE COLEMAN SNEAD
                                 Assistant Director, Federal Programs Branch

                                  Isl Joseph 1. DeMott
                                 JOSEPH J. DEMOTT
                                 Trial Attorney
                                 United States Department of Justice
                                 Civil Division, Federal Programs Branch
                                 1100 L St. NW
                                 Washington, D.C. 20005
                                 Tel: (202) 514-3367
                                 E-mail: joseph.demott@usdoj.gov

                                  Counsel for the United States




                                        13
